DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.
Priority
	This application is a 371 of PCT/FI2015/050919 filed December 21, 2015, which claims foreign priority to FINLAND Document No. 20146135 filed December 22, 2014.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on March 11, 2021 in which Claims 3, 7 and 14-21 are cancelled and Claims 1 and 22 are amended to change the breadth of the claims.  Claims 1, 2, 4-6, 8-13 and 22-27 are pending in the instant application.  Claims 22-26 are withdrawn from consideration as being drawn to non-elected inventions.  Claims 1, 2, 4-6, 8-13 and 27 will be examined on the merits herein.

The following is a new ground or modified rejection necessitated by Applicants'  amendment, filed on March 11, 2021, wherein the limitations in pending independent Claims 1 and 22 as amended now have been changed; Claims 2, 4-6, 8-13 and 27 depend from Claim 1; Claims 23-26 depend from Claim 22.  The limitations in the amended claims have been changed and the breadth of Claims 1 and 22 has been changed.  Therefore, rejections from the previous Office Action, dated December 14, 2020, have been modified and are listed below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8, 9, 12, 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vuorinen et al (WO 2012/168562 A1, provided with the IDS dated 6/20/2017) in view of Ylipertula et al (US Patent No. 9,631,177 B2, provided with the PTO-892 dated 6/13/2019) and Bronnert (US Patent No. 4,850,270, provided with the attached PTO-892).
	Applicant claims a process for producing an oxidized nanofibrillar cellulose hydrogel, wherein the process comprises: oxidizing cellulose pulp fibers in the presence of hypochlorite as an oxidant and a heterocyclic nitroxyl radical as a catalyst to form sterile or essentially sterile oxidized cellulose pulp fibers, wherein a total amount of hypochlorite ions fed is at least 2.0 mmol/g based on dry weight of the cellulose pulp a sterile or essentially sterile oxidized nanofibrillar cellulose hydrogel having a viscosity of at least 2000 mPa-s, as measured at a 0.8% (w/w) concentration of the nanofibrillar cellulose in water with a Brookfield viscometer at a temperature of 20 °C, with a vane spindle and a measuring speed of 10 rpm, wherein the oxidized cellulose pulp fibers are continuously transported from one process step to a next process step in a closed environment using an aseptic connection, the aseptic conditions including using components of a system for producing the oxidized nanofibrillar cellulose hydrogel that are configured to be in contact with the oxidized cellulose pulp fibers and/or oxidized nanofibrillar cellulose that are decontaminated and provide uncompromised, continuous isolation of their interior from the external environment.
	The Vuorinen et al WO publication discloses a catalytic oxidation of cellulose using a heterocyclic nitroxyl radical as the catalyst and hypochlorite as the main oxidant acting as the oxygen source (see abstract).  The Vuorinen et al WO publication discloses dosage of hypochlorite to cellulose being from 2.7 to 3.5 mmol/ g pulp, preferably about 3 mmol/ g pulp (see page 11, 2nd paragraph), which embraces the recited statement in instant Claim 1 that the total amount of hypochlorite ions fed is at least 2.0 mmol/g based on dry weight of the cellulose pulp fibers.  See the description of the oxidation process step on page 23, 1st paragraph of the Vuorinen et al WO publication, wherein the pulp is reacted up to 2 hours under mixing, which embraces the statement recited in instant Claim 1 wherein the oxidizing is conducted for 1 to 8 hours.   The Vuorinen et al publication also suggests the fibers of oxidized cellulose being disintegrated to produce nanofibrillated cellulose (see page 2, lines 8-11).  The Vuorinen et al WO publication discloses the obtained nanofibrillar cellulose (NFC) gel as having a zero shear viscosity of 5,000 to 50,000 Pa•s measure at 0.5% concentration in water (see page 14, 1st paragraph), which embraces the viscosity of at least 2000 mPa•s measured at a 0.8% concentration of the nanofibrillar cellulose in water as recited in instant Claim 1.  The concentration of 0.5% in water further embraces the less than 3 % (w/w) recited in instant Claim 1.  The Vuorinen et al WO publication discloses 
	The process recited in instant Claim 1 differs from the process disclosed in the Vuorinen et al WO publication by claiming disintegration of the oxidized cellulose pulp fibers wherein all steps of the process after oxidizing are performed under aseptic conditions. 
	The Ylipertula et al patent discloses cellulose nanofibers or derivatives thereof can be chemically or physically modified to derivatize cellulose nanofibers.  Ylipertula et al discloses that the chemical medication may be based, for example, on carboxymethylation, oxidation (for example TEMPO-oxidation), esterification, or etherification reaction of cellulose molecules (see column 4, lines 34-40).  The Ylipertula et al patent further teaches that microbial purity of the cellulose nanofibers is often essential for the product and indicates the importance of minimizing the microbial contamination of the product before and during the mechanical disintegration, such as fibrillation.  Ylipertula et al discloses that prior to fibrillation, it is advantageous to aseptically collect the cellulose pulp from the pulp mill immediately after the bleaching stage when the pulp is still sterile (see column 4, lines 59-67). This teaching in the Ylipertula et al publication embraces the disintegration of the cellulose pulp fibers and the step of performing the disintegration after oxidizing under aseptic conditions.  This teaching in the Ylipertula et al patent also embraces the transportation of oxidized cellulose pulp fibers from one process step to a next process step in a closed environment that is uncontaminated since it would be obvious to maintain an uncontaminated product after performing steps of aseptically collecting the cellulose pulp from the pulp mill.  
	Applicants further recite in Claim 1 that the pulp fibers are continuously transported from one process step to a next process step in a closed environment using an aseptic connection.  

The amendment provided in Claim 12 of the process of Claim 1 further comprising packaging the oxidized nanofibrillar cellulose hydrogel into units is noted.  However, it is noted that “packaging is a common step in production processes”.  Accordingly, such a common step in production processes is not indicative of a novel concept and is hereby rejected with the instantly claimed process as not being novel.
Since the combination of the Vuorinen et al WO publication and the Ylipertula et al patent discloses oxidizing and disintegrating cellulose pulp fibers, it is obvious that the procedures are carried out in a reaction apparatus and disintegration apparatus.  According, the subject matter recited in Claim 27 does not recite any features, per se, that would be considered to be novel for the instantly claimed invention. 
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Vuorinen et al WO publication with the teaching of the Ylipertula et al patent to reject the instant claims since both references disclose preparation of oxidized cellulose nanofibers. The Bronnert US patent is used to provide a general teaching that the use of continuous aseptic process system for transporting reaction medium is known in the art.
.
Response to Arguments
Applicant’s arguments with respect to Claims 1, 2, 4-6, 8, 9, 12, 13 and 27 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vuorinen et al (WO 2012/168562 A1) in view of Ylipertula et al (US Patent No. 9,631,177 B2) and Bronnert (US Patent No. 4,850,270) as applied to Claims 1, 2, 4-6, 8, 9, 12, 13 and 27 above, and further in view of Cullen et al (WO 00/33893 A1, provided with the attached PTO-892).
	Applicant claims the process according to claim 9, wherein the further sterilization treatment comprises subjecting the oxidized nanofibrillar cellulose hydrogel to non-ionizing or ionizing radiation and a sterilization treatment that comprises subjecting the oxidized nanofibrillar cellulose hydrogel to a heat treatment, wherein the heat treatment comprises keeping the oxidized nanofibrillar cellulose hydrogel at a temperature of at least 130°C for at least 0.5 seconds.
The information disclosed in the Vuorinen et al WO publication in view of Ylipertula et al US patent and the Bronnert US patent in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed process for producing an oxidized nanofibrillar cellulose hydrogel differs from the information disclosed in the Vuorinen et al WO publication in 
	However, the Cullen et al WO publication discloses a complex of a therapeutic peptide and cellulose derivatives being sterilized with ionizing radiation (see abstract), which embraces the subject matter recited in instant Claims 10 and 11 since typical sterilization temperatures and times are 132ºC to 134ºC with 3 to 4 minutes exposure time.  The Cullen et al WO publication clearly embraces the use of ionizing radiation recited in instant Clams 10 and the temperature of at least 130ºC for at least 0.5 seconds recited in instant Claim 11.  The cellulose derivatives disclosed in the Cullen et al WO publication covers the oxidized nanofibrillar cellulose hydrogel recited in instant Claims 10 and 11. 
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Vuorinen et al WO publication in view of the Ylipertula et al patent and the Bronnert patent with the teaching of the Cullen et al publication to reject the instant claims since each of the references suggest procedures that can be used for the preparation of cellulose derivatives.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the process of oxidizing and disintegrating cellulose as disclosed in the Vuorinen et al publication in view of the Ylipertula et al patent and Bronnert patent a treatment step that involve sterilization with ionizing radiation in view of the recognition in the art, as suggested by the Cullen et al WO publication, that such practice minimize the contamination of the oxidized cellulose fiber. 


Response to Arguments
Applicant’s arguments with respect to Claims 10 and 11 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623